Citation Nr: 0730148	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  06-08 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.	Entitlement to service connection for depression.

3.	Entitlement to service connection for a throat disorder, 
claimed as due to asbestos exposure.


REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The veteran, his wife, and his son


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1966 to November 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
from a January 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon, which 
denied service connection for PTSD, depression and a throat 
disorder, claimed as due to asbestos exposure.  The RO issued 
a notice of the decision in February 2005, and the veteran 
timely filed a Notice of Disagreement (NOD) that same month.  
Subsequently, in January 2006 the RO provided a Statement of 
the Case (SOC), and thereafter, in March 2006, the veteran 
timely filed a substantive appeal.  The RO issued a 
Supplemental Statement of the Case (SSOC) in August 2006.

The veteran requested a Travel Board hearing on this matter, 
which was held in May 2007 where the veteran presented as a 
witness before the undersigned veteran's law judge.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of 
the information and evidence necessary to substantiate the 
claims addressed in this decision; of the information VA 
failed to provide in a timely fashion, any prejudice to 
the veteran that may have resulted has been rebutted.  

2.	The veteran currently has a PTSD diagnosis, buddy 
statements corroborate the veteran's account of at least 
one claimed in-service stressor, and a competent private 
medical opinion of record establishes a causal link 
between the veteran's current PTSD and his active service 
aboard a submarine.

3.	The veteran's service medical records (SMRs) bear no 
indication of any complaints of, treatment for or 
diagnoses of depression or a throat disorder; the post-
service evidence of record similarly lacks any current 
diagnosis of or treatment for depression or a throat 
disability.   


CONCLUSIONS OF LAW

1.	Service connection for PTSD is warranted.  38 U.S.C.A. §§ 
1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. § 3.304 
(2007).

2.	Service connection for depression is not warranted.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).

3.	Service connection for a throat disorder, claimed as due 
to asbestos exposure, is not warranted.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007), significantly 
changed the law prior to the pendency of these claims.  VA 
has issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of VA with respect to the duty to 
assist the veteran with a claim.  

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the June 
2004 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claims.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. 
Cir. 2007) (outlining VCAA notice requirements); Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (same).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The June 2004 letter from the RO satisfies these mandates.  
It informed the veteran about the type of evidence needed to 
support his claims, namely, proof of: (a) an injury in 
military service or disease that began in or was made worse 
during military service, or an event in service causing 
injury or disease; (b) a current physical or mental 
disability; and (c) a relationship between the current 
disability and an injury, disease or event in service.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records, employment 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  It made clear that although VA 
could assist the veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  This letter additionally apprised the veteran 
that VA would schedule a medical examination or obtain a 
medical opinion for him if the RO determined such to be 
necessary to make a decision on the claim.  It also 
specifically asked the veteran to provide VA with any other 
supporting evidence or information in his possession.  The 
Board finds that the veteran was effectively informed to 
submit all relevant evidence in his possession, and that he 
received notice of the evidence needed to substantiate his 
claims, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly, 19 Vet. App. at 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim in the June 2004 letter, 
and was provided with notice of the type of evidence 
necessary to establish a rating or effective date for the 
rating in a March 2006 correspondence.           

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide most of such notice to the veteran prior to 
the January 2005 RO decision that is the subject of this 
appeal in its June 2004 letter.  However, as noted above, it 
failed to issue notice of two Dingess elements prior to that 
January 2005 date.  Where such a timing error occurred, the 
Board must presume that the error was prejudicial, and VA 
bears the burden of rebutting said presumption.  Sanders, 487 
F.3d at 886, 889 (recognizing that "VCAA notice errors are 
reviewed under a prejudicial error rule" and holding that 
"all VCAA notice errors are presumed prejudicial and . . . 
VA has the burden of rebutting this presumption"); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  (Emphasis 
added.)  See also Simmons v. Nicholson, No. 06-7092 (Fed. 
Cir. May 16, 2007).  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at 891 ("this opinion 
does not . . . change the rule that reversal requires the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Mayfield, supra; 
accord Sanders, supra.  "[A]n error is not prejudicial when 
[it] did not affect 'the essential fairness of the 
[adjudication],'" see Mayfield, supra, at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra, at 889; 
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.    

In the instant case, although the RO failed to provide notice 
of two Dingess elements before the January 2005 RO decision, 
the Board determines that the RO cured this defect by 
providing complete notice of these two elements in its March 
2006 letter together with readjudication of the claims, as 
demonstrated by the August 2006 SSOC.  Prickett v. Nicholson, 
20 Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing fully compliant VCAA notification and 
readjudicating the claim in the form of an SOC to cure timing 
of notification defect).  The veteran thus was not prejudiced 
by any defect in timing, as "the purpose behind the notice 
has been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, 19 Vet. App. at 
128.       

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, but it did not solicit a 
medical opinion for the purposes of deciding his claims, 
apparently because the RO did not deem such an opinion or 
examination to be "necessary" to render its decision on the 
claims.  See 38 U.S.C.A. § 103A(d)(1); accord 38 C.F.R. 
3.159(c)(4).  38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 
3.159(c)(4) require the Secretary to treat an examination or 
opinion as being necessary to make a decision on a claim if, 
taking into consideration all information and law or medical 
evidence (including statements of the veteran), there is 
"(1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim."  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. §. 3.159(c)(4); see Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 
(Fed. Cir. 2005) (discussing provisions of 38 U.S.C.A. § 
5103A(d)); Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1354-56 (2003) (discussing provisions 
of 38 C.F.R. § 3.159(c)(4) and upholding this section of the 
regulation as consistent with 38 U.S.C.A. § 5103A(d)).  An 
affirmative answer to these four elements results in a 
necessary medical examination or opinion; a negative response 
to any one element means that the Secretary need not provide 
such an examination or solicit such an opinion.  See 
McLendon, supra; 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4).    

Because the Board has granted the veteran's service 
connection claim for PTSD, it need not address the issue of 
entitlement to a VA examination for this issue.  As for the 
two other claims, however, the Board determines that with 
respect to the first element of the McLendon test, the 
medical evidence of record does not establish that the 
veteran has depression or a throat disability, given the lack 
of any SMRs or post-service medical treatment records 
pertaining to either claimed disorder.  McLendon, 20 Vet. 
App. at 81-82.  In addition, with respect to the third prong, 
the record reveals no competent medical opinion that the 
veteran's alleged depression and claimed throat disorder 
"may have been" associated with the veteran's active 
service.  See McLendon, 20 Vet. App. at 83.  Under such 
circumstances, VA has no duty to obtain a medical opinion 
with respect to those claims before the Board.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4); see Wells v. Principi, 326 
F. 3d. 1381, 1384 (Fed. Cir. 2003) (VA has no obligation to 
provide medical opinion pursuant to section 5103A(d) absent 
competent evidence that claimant's disability or symptoms are 
associated with service); see also Duenas v. Principi, 18 
Vet. App. 512, 516 (2005); Charles v. Principi, 16 Vet. App. 
370, 374-75 (2002).    

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations

a. Service Connection
The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

With respect to a PTSD claim, in order for a veteran to 
establish service connection for this disorder he must offer 
proof of: (1) a current medical diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125(a); (2) credible supporting 
evidence that a claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
PTSD symptoms and the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f); accord Sizemore v. Principi, 18 Vet. App. 264, 
269 (2004); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  
38 C.F.R. § 4.125(a), which governs diagnosis of mental 
disorders, requires a diagnosis to conform to Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV) or to be 
supported by the findings on the examination report, and if 
it does not, the report must be returned to the examiner to 
substantiate the diagnosis.  38 C.F.R. § 4.125(a).  Where a 
current diagnosis of PTSD exists, the sufficiency of the 
claimed in-service stressor is presumed, however, credible 
evidence that the claimed in-service stressor actually 
occurred is also required.   Sizemore, supra.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); 
accord Stone v. Nicholson, 480 F.3d 1111, 1113 (Fed. Cir. 
2007) (noting that "in order for a veteran to be able to 
show service-connection for an injury using only lay 
evidence, the veteran must have engaged in combat with the 
enemy"); Sizemore, 18 Vet. App. at 270.  Participation in 
combat, a determination that is to be made on a case-by-case 
basis, requires that a veteran personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99; accord Sizemore, supra, at 272.  This may 
be established through "recognized military citations or 
other supportive evidence."  Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993). 

If the veteran did not engage in combat with the enemy, or 
the claimed stressor is unrelated to combat, then the 
veteran's testimony alone does not suffice to establish the 
occurrence of the alleged stressor; instead, the veteran must 
corroborate his testimony by credible supporting evidence.  
See Stone, 480 F.3d at 1114 (finding no error in Board 
determination that a non-combat veteran's "own statements 
cannot serve as 'corroboration' of the facts contained in 
those statements"); Sizemore, 18 Vet. App. at 270; Cohen, 10 
Vet. App. at 142; Moreau v. Brown, 9 Vet. App. 389, 396 
(1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Because the question of whether the veteran was exposed to a 
stressor in service is a factual one, VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991); Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992); accord Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) (noting that the Board is not bound to 
accept a veteran's uncorroborated account of his active 
service experiences or medical opinions based on those 
accounts).  Corroboration of every detail of a claimed 
stressor, including personal participation, is not required, 
and independent evidence that the incident occurred is 
sufficient.  Pentecost v. Principi, 16 Vet. App. 124, 128 
(2002); see also Suozzi v. Brown, 10. Vet. App. 307, 310-311 
(1997).  In addition, any service department records must 
support, not contradict, the veteran's testimony regarding 
the non-combat stressor.  Doran, 6 Vet. App. at 289.

b. Standard of Proof
38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis

a. Factual Background
The veteran's January 1966 and April 1966 Reports of Medical 
Examination for Induction reveal a normal clinical assessment 
of all systems, to include the mouth, throat and psychiatric.  
In his January 1966 Report of Medical History, the veteran 
indicated that he had not had any ear, nose or throat 
trouble, or any depression or excessive worry.     

Other SMRs denote the veteran's service aboard the USS 
Grenadier, commencing in September 1966.  

The veteran's November 1969 Report of Medical Examination for 
Separation contains a normal clinical evaluation of the mouth 
and throat, and a normal psychiatric assessment.  

As reflected in an April 2003 private medical report by Dr. 
J.D.R., the veteran complained of having irritability, racing 
thoughts, impulsiveness, expansiveness, decreased need for 
sleep, excessive energy, depressed mood and slowed thoughts, 
among other symptoms.  The physician noted the veteran's 
sadness and affective reactivity to situations reminding him 
of his military  experiences, which included life-threatening 
in-service events and near disasters.  He further observed 
that the veteran had had four failed marriages and a mild 
obsessive-compulsive problem, manifested by showering 
multiple times daily.  

A mental status examination at this time revealed that the 
veteran had a labile and expansive mood, accelerated 
psychomotor activity with pressured speech and flight of 
ideas.  Based on these data, Dr. J.D.R. assessed the veteran 
has having bipolar II disorder, alcohol dependence and PTSD, 
secondary to his experiences on a submarine.  He reiterated 
these findings in a June 2004 letter.  

In his April 2004 Statement in Support of Claim and PTSD 
Questionnaire, the veteran described his claimed in-service 
stressors.  He noted that he had served as an engineman in 
operations off of Key West, Florida.  In one incident, 
occurring in 1967 aboard the USS Grenadier, the veteran 
indicated that his submarine hit bottom, and during another 
stressful incident, the same submarine went into an 
uncontrolled dive off the east coast.  

The veteran's sibling, R.V., indicated in an April 2004 
letter that she noticed that the veteran began having nervous 
habits, such as constantly clearing his throat, after his 
service discharge.  

As noted in a May 2005 letter, the veteran's former shipmate, 
L.S., corroborated the veteran's account of an abrupt 
submarine dive incident, which de described as "a real steep 
down angle" that he characterized as "a mess."  He 
conveyed that he had been asleep when the emergency surface 
alarm had sounded, and that because of this incident 
"everybody was kinda shook up."      

Another shipmate of the veteran's, E.L., offered a letter in 
June 2005, attesting to the fact that he remembered the 
submarine taking an out of control dive off Key West, Florida 
in late 1967 or early 1968.  He described generally the 
procedures involved in a submarine dive and recalled that on 
this occasion, the submarine "was taking a very large down 
angle real fast."  E.L. later became aware that the cause of 
this steep angle dive involved an error in calculating the 
amount of certain submarine tank contents.  He also stated 
that "[t]hings like this you just don't forget."     

In April 2006, the veteran's son, L.H.G., submitted a letter 
describing how he had noticed that his father constantly 
coughs and clears his throat.  

In his May 2007 Statement in Support of Claim, the veteran 
indicated that his in-service stressors consisted of the 
submarine upon which he was stationed dove below its rated 
diving depth in approximately December 1967, and when the 
submarine hit the bottom of the ocean in approximately 
October or November 1966.   

During his May 2007 Travel Board hearing, the veteran 
indicated, through his accredited representative, that he 
would not offer testimony about the claimed throat disorder.  
Hearing Transcript at 4.  As for his PTSD claim, the veteran 
conveyed that he had received a diagnosis of this disorder 
and further offered his account of the in-service stressors.  
Hearing Transcript at 5.  Specifically, he stated that in 
October 1966 or November 1966 the submarine hit bottom, 
causing damage to the sonar dome, which thereafter needed 
repair.  Hearing Transcript at 6-7.  The second experience, 
occurring in December 1967 or January 1968, involved an 
uncontrolled dive.  Hearing Transcript at 7.  He also 
testified that during this second incident, some battery acid 
had spilled and chlorine gas permeated the air.  Hearing 
Transcript at 8-9.  Although no fellow crewmen had died as a 
result of these incidents, the veteran testified that he has 
the continual fear of suffocating.  Hearing Transcript at 10-
11.  As for the depression claim, the veteran stated that his 
physicians had conveyed that his PTSD and any depression 
"ran hand in hand."  Hearing Transcript at 20.              

b. Discussion
With respect to the veteran's PTSD claim, at the outset, the 
Board determines that he has satisfied the service connection 
requirements of establishing that he has a current PTSD 
diagnosis and that a competent medical professional has 
determined that a causal link exists between the current PTSD 
and the veteran's active service aboard a submarine.  Dr. 
J.D.R. clearly made these positive determinations in his 
March 2004 psychiatric examination report and April 2004 
letter, and no contrary opinion or evidence exists on the 
record.  

Accordingly, the only remaining issue with respect to this 
claim amounts to whether the veteran has offered sufficient 
proof of an in-service stressor.  The Board finds that he 
has. Specifically, the veteran's credible description of at 
least one of the stressful events, namely, the uncontrolled 
dive aboard the USS Grenadier in 1967 or 1968, has been 
corroborated by his fellow crewmembers, L.S. and E.L., who 
similarly described this incident and accompanying state of 
panic.  The Board determines that the evidence weighs in 
favor of the veteran's service connection claim for PTSD, and 
therefore the claim is granted.  

The Board further determines that the evidence weighs against 
the veteran's service connection claims for depression and a 
throat disorder, claimed as due to asbestos exposure.  The 
veteran's SMRs are negative of any complaints of, treatment 
for or diagnosis of either of these disorders, and the post-
service evidence of record similarly is devoid of any medical 
evidence of a current depression diagnosis or throat disorder 
diagnosis.  This lack of evidence preponderates against the 
claims.  

While the Board acknowledges the correspondences from R.V. 
and L.H.G., which document the veteran's habit of coughing or 
clearing his throat regularly, as laypersons, they are not 
competent to provide a medical opinion about diagnosis or 
causation.  Epps v. Brown, 9 Vet. App. 341, 344 (1996); 
Espititu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, 
without an indication in the record that either has had the 
relevant medical training, neither is competent to provide an 
opinion on whether a throat disorder exists.  As a result, 
these observations are not probative to issue of whether the 
veteran currently has a throat disorder.  


IV. Conclusion 
For the reasons stated above, the Board finds that service 
connection is not warranted for depression or a throat 
disorder, claimed as due to asbestos exposure.  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine does not apply.  Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 56.  


ORDER

Service connection for PTSD is granted.

Service connection for depression is denied.

Service connection for a throat disorder, claimed as due to 
asbestos exposure, is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


